     Case 1:20-cv-03127-SAB   ECF No. 44   filed 08/28/20   PageID.296 Page 1 of 5




1       ROBERT W. FERGUSON
        Attorney General
2       NOAH GUZZO PURCELL, WSBA #43492
        Solicitor General
3       NATHAN K. BAYS, WSBA #43025
        KRISTIN BENESKI, WSBA #45478
4       ANDREW R.W. HUGHES, WSBA #49515
        CRISTINA SEPE, WSBA #53609
5       Assistant Attorneys General
        EMMA S. GRUNBERG, WSBA #54659
6       TERA M. HEINTZ, WSBA #54921
        (application for admission forthcoming)
7       KARL D. SMITH, WSBA #41988
        (application for admission forthcoming)
8       Deputy Solicitors General
        800 Fifth Avenue, Suite 2000
9       Seattle, WA 98104
        (206) 464-7744
10

11                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
12                                  AT YAKIMA

13      STATE OF WASHINGTON, et al.,              NO. 20-03127-SAB

14                      Plaintiffs,               APPLICATION FOR LEAVE TO
                                                  APPEAR PRO HAC VICE
15         v.
                                                  Fee: $200.00
16      DONALD J. TRUMP, et al.,

17                      Defendants.

18
19              Pursuant to LCivR 83.2(c) of the United States District Court for the

20      Eastern District of Washington, Eleanor Spottswood hereby applies for

21      permission to appear and participate as counsel in the above-entitled action on

22      behalf of the State of Vermont.


        APPLICATION FOR LEAVE                    1               ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
        TO APPEAR PRO HAC VICE                                        800 Fifth Avenue, Suite 2000
                                                                          Seattle, WA 98104
        NO. 20-03127-SAB                                                     (206) 464-7744
     Case 1:20-cv-03127-SAB     ECF No. 44     filed 08/28/20   PageID.297 Page 2 of 5




1             The particular need for my appearance and participation is: to ensure

2       adequate representation of the interests of the State of Vermont.

3             I, Eleanor Spottswood, understand that I am charged with knowing and

4       complying with all applicable local rules.

5             I have been admitted to practice before the following courts on the

6       following dates:

7
                                      Courts                                        Dates
8
         State of Vermont                                                         7/9/2014
9        State of New York                                                       5/20/2015
10       State of New Hampshire                                                  11/19/2015
         District of Vermont                                                     11/19/2017
11
         Second Circuit Court of Appeals                                          2/1/2019
12       Ninth Circuit Court of Appeals                                           4/9/2019
13       Eastern District of New York                                            7/26/2019
14       Southern District of New York                                            8/9/2019
         U.S. Supreme Court                                                       8/5/2019
15
              I have not been disbarred or formally censured by a court of record or by
16
        a state bar association and there are not disciplinary proceedings against me.
17
              I declare under penalty of perjury that the foregoing is true and correct.
18
19      Date:8/28/2020         Signature of Applicant: /s/Eleanor Spottswood
20
        Pro Hac Vice Attorney
21      Applicant’s Name:                 Eleanor Spottswood
        Bar No./State Bar No.:            Vermont No. 5218
22      Law Firm Name:                    Vermont Attorney General’s Office


        APPLICATION FOR LEAVE                        2              ATTORNEY GENERAL OF WASHINGTON
                                                                         Complex Litigation Division
        TO APPEAR PRO HAC VICE                                           800 Fifth Avenue, Suite 2000
                                                                             Seattle, WA 98104
        NO. 20-03127-SAB                                                        (206) 464-7744
     Case 1:20-cv-03127-SAB   ECF No. 44    filed 08/28/20   PageID.298 Page 3 of 5




1       Street Address:                  109 State Street
        City, State, Zip:                Montpelier, Vermont 05401
2       Phone number:                    802-793-1646
        Primary Email:                   eleanor.spottswood@vermont.gov
3
                            STATEMENT OF LOCAL COUNSEL
4
              I am authorized and will be prepared to handle this matter, including trial,
5
        in the event the applicant Eleanor Spottswood is unable to be present upon any
6
        date assigned by the court.
7
        DATE: 8/28/2020               Signature of Local Counsel: /s/Kristin Beneski
8       Local Counsel’s Name:         Kristin Beneski
9       Bar # / State Bar #:          WSBA #45478
        Law Firm Name:                Washington Office of the Attorney General
10      Street Address:               800 Fifth Avenue, Suite 2000
        City, State, Zip:             Seattle, WA 98104
11      Phone/Facsimile:              206-464-7459
        Primary Email:                Kristin.Beneski@atg.wa.gov
12
13

14

15

16

17

18
19

20

21

22


        APPLICATION FOR LEAVE                     3              ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
        TO APPEAR PRO HAC VICE                                        800 Fifth Avenue, Suite 2000
                                                                          Seattle, WA 98104
        NO. 20-03127-SAB                                                     (206) 464-7744
     Case 1:20-cv-03127-SAB    ECF No. 44    filed 08/28/20   PageID.299 Page 4 of 5




1                              Electronic Case Filing Agreement

2       By submitting this form, the undersigned understands and agrees to the
        following:
3
               1.    The CM/ECF system is to be used for filing and reviewing
4       electronic documents, docket sheets, and notices.

5             2.    The password issued to you by the court, combined with your login,
        serves as your signature under Federal Rule of Civil Procedure 11. Therefore,
6       you are responsible for protecting and securing this password against
        unauthorized use.
7
              3.     If you have any reason to suspect that your password has been
8       compromised in any way, you are responsible for immediately notifying the
        Court. Members of the Court’s systems staff will assess the risk and advise you
9       accordingly.

10              4.    By signing this Registration Form, you consent to receive notice
        electronically, and to waive your right to receive notice by personal service or
11      first class mail pursuant to Federal Rule of Civil procedure 5(b)(2)(c), except with
        regard to service of a complaint and summons. This provision does include
12      electronic notice of the entry of an order or judgment.

13             5.     You will continue to access court information via the Eastern
        District of Washington’s internet site or through the Public Access to Court
14      Electronic Records (PACER) system. You will continue to need a PACER login,
        in addition to the Court-issued password. You can register for PACER at their
15      web site: http://pacer.psc.uscourts.gov.

16            6.     By this registration, the undersigned agrees to abide by the rules and
        regulations in the most recent General Order, the Electronic Filing Procedures
17      developed by the Clerk’s Office, and any changes or additions that may be made
        to such administrative procedures in the future.
18
19
        /s/ Eleanor Spottswood                         8/28/2020
20      Signature                                      Date Signed

21

22


        APPLICATION FOR LEAVE                      4              ATTORNEY GENERAL OF WASHINGTON
                                                                       Complex Litigation Division
        TO APPEAR PRO HAC VICE                                         800 Fifth Avenue, Suite 2000
                                                                           Seattle, WA 98104
        NO. 20-03127-SAB                                                      (206) 464-7744
     Case 1:20-cv-03127-SAB   ECF No. 44   filed 08/28/20   PageID.300 Page 5 of 5




1                             DECLARATION OF SERVICE

2             I hereby declare that on this day I caused the foregoing document to be

3       electronically filed with the Clerk of the Court using the Court’s CM/ECF System

4       which will serve a copy of this document upon all counsel of record.

5             DATED this 28th day of August, 2020, at Tumwater, Washington.

6
                                     /s/ Jennifer D. Williams
7                                    JENNIFER D. WILLIAMS
                                     Paralegal
8

9
10

11

12
13

14

15

16

17

18
19

20

21

22


        APPLICATION FOR LEAVE                    5              ATTORNEY GENERAL OF WASHINGTON
                                                                     Complex Litigation Division
        TO APPEAR PRO HAC VICE                                       800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104
        NO. 20-03127-SAB                                                    (206) 464-7744
